Citation Nr: 0833383	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served in the Army National 
Guard from May 1965 to May 1971, with various periods of 
Active Duty for Training (ACDUTRA), to include from November 
28, 1965 to May 19, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran had a hearing before 
the Board in January 2007 and the transcript is of record.

The case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss has not 
been objectively shown to have originated during active 
service, but rather pre-existed his military service and 
there is no persuasive evidence that shows the condition was 
aggravated by any remote incident of service.


CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by active service nor may it be 
presumed to have occurred therein. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 and 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that it was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because, as will be 
discussed below, the veteran's hearing loss pre-existed his 
military service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran alleges his hearing loss is a result of 
military noise exposure.  Specifically, the veteran alleges 
he was around explosives, artillery and grenades during his 
time in the military.

The veteran is mainly arguing entitlement to service 
connection due to his active military service from November 
1965 to May 1966.  To the extent he is alleging that his 
current hearing loss is a result of an injury or disease 
diagnosed and treated during his time in the Army National 
Guard, however, the Board notes that only "veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Marine Corps) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from November 1965 to May 1966 and any active 
duty training periods while he was in the Army National Guard 
from 1966 to 1971, which according to his personnel records 
included 3 to 30 days per year.  Therefore, he is entitled to 
"veteran" status and the full benefit of VA resources for any 
compensation claim based on that period of service.  However, 
to the extent any of his claims are not based on that period 
of service, but on his period of inactive service, the claims 
must fail.  In order for the appellant to achieve "veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

The veteran's service medical records indicate at the time of 
his enlistment examination in November 1965, the veteran 
exhibited high frequency hearing loss bilaterally.  The 
medical records indicate the veteran admitted to being a 
hunter and experiencing left ear tinnitus at that time.  He 
was given a profile and advised to wear ear plugs around any 
potential noise trauma.

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 
(West 2002). The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. 38 C.F.R. § 3.306(a). Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit), Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, since the veteran's bilateral 
hearing loss was detected on his induction examination, the 
crucial inquiry is whether his pre-existing condition was 
aggravated by any remote incident of service. The Board 
concludes it was not.

His personnel records indicate the veteran earned a marksman 
badge as well as an expert rifle badge.  Accordingly, in-
service noise exposure may be presumed. His service medical 
records, however, indicate his hearing slightly improved in 
subsequent examinations.  Indeed, only his left ear exhibited 
high frequency hearing loss upon separation from the 
military.

After service, there is no competent and probative medical 
evidence indicative of bilateral hearing loss aggravated 
beyond normal progression due to service.  In support of his 
claim, the veteran submitted an April 2004 statement from his 
private physician indicating the veteran's military noise 
exposure history, but also indicating the veteran currently 
suffers from "a multifactorial sensorineural hearing loss."  
Specifically, the private doctor indicates he treated the 
veteran since 1990 and attributes his current hearing loss to 
military noise and the aging process.  

The Board does not find this April 2004 statement probative.  
Although the Board cannot ignore medical evidence, it can 
discount its relevance.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  In this case, in rendering this opinion, the 
physician indicated 1965 and 1966 records were reviewed, but 
no other records were made available to the physician.  The 
private physician also relied on the veteran's reported 
history of a "specific bomb blast event," which is not 
confirmed by the veteran's personnel records.  Also 
significant, the private physician does not mention or take 
into account the veteran's pre-military hearing loss.  A 
medical opinion based on incorrect factual premise is not 
probative.  Reonal v. Brown 5 Vet. App. 458, 460-61 (1993).


Moreover, the actual opinion is, itself, not very persuasive, 
as the physician relies on a 1966 audiogram showing asymmetry 
as corroboration of the veteran's account of the blast.  What 
the physician failed to acknowledge or explain is that the 
asymmetrical hearing loss, with the left ear worse, was shown 
on entry in 1965.

In contrast, the veteran was afforded VA examinations in July 
2003 and May 2008.  The Board notes the July 2003 examiner 
initially indicated the veteran's bilateral sensorineural 
hearing loss was related to his military service.  This 
opinion was done without review of the claims file.  Upon 
complete review of the veteran's military and medical 
history, the July 2003 opined as followed in an addendum:

When [the veteran] entered the military he did 
have a bilateral high frequency hearing loss with 
it being worse in the left ear.  When another 
hearing test was performed in May of 1966 his 
hearing did get better in both ears.  Also, when 
he was seen by Ears, Nose and Throat consultation 
in November of 1965 he did admit being a hunter 
firing a 12-gauge rifle and did admit tinnitus in 
his left ear at that time....Therefore, his hearing 
loss is not caused as a result of noise exposure 
while in the military since his hearing did not 
get worse when his hearing was tested in May of 
1966.

Similarly, the veteran was afforded another VA examination in 
May 2008 where the examiner again diagnosed the veteran with 
bilateral sensorineural hearing loss.  In regard to etiology, 
the examiner opined as follows:

When [the veteran] entered the military in 
November 1965 he had a mild high frequency 
hearing loss in the right ear at that point and a 
moderate high frequency hearing loss in his left 
ear.  He admitted to being a hunter and using a 
rifle and he also admitted to tinnitus in his 
left ear.  He was therefore given a profile.  In 
May of 1966 when he was being discharged from 
active duty his hearing essentially was slightly 
better than when he entered in 1965.  Therefore, 
his hearing loss is not caused or was not 
aggravated as a result of any kind of noise 
exposure while in the military....

The Board finds the VA examiners' opinions compelling.  They 
are based on clinical tests and a complete review of the C-
file, to include all personnel records, service medical 
records and the veteran's private physician's April 2004 
statement.  

In summary, it is the veteran's burden to show his pre-
existing disorder was aggravated by service, and there is no 
persuasive and probative evidence indicating this is 
possible.  The Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2003, June 2003, July 2006 and May 
2007.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The July 2006 
letter advised the veteran of how disability ratings and 
effective rates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain 
opinions as to whether his bilateral hearing loss can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


